Case 0:17-cv-60731-KAM Document 14 Entered on FLSD Docket 11/19/2018 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

 GORSS MOTELS, INC., a Connecticut               )
 corporation, individually and as the            )
 representative of a class of similarly-         )
 situated persons,                               )
                                                 )
                         Plaintiff,              )   Civil Action No. 0:17-cv-60731
                                                 )
                v.                               )   CLASS ACTION
                                                 )
 FREE RX SAVER, INC., a Florida                  )
 corporation, and JOHN DOES 1-5,                 )
                                                 )
                         Defendants.             )

                     JOINT STIPULATION OF VOLUNTARY DISMISSAL

        Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) Plaintiff in this action, Gorss

 Motels, Inc., and Defendant, Free Rx Saver , Inc., by and through their undersigned counsel, hereby

 stipulation to the dismissal this action with prejudice as to Gorss Motels, Inc. only, without

 prejudice as to the members of the putative class, each side to bear its own costs and fees.

                                               Respectfully submitted,


 ANDERSON + WANCA                              LAW OFFICES OF SHELDON ZIPKIN
 3701 Algonquin Road                           2020 NE 163rd Street, Suite 300
 Suite 500                                     North Miami Beach, FL 33162
 Rolling Meadows, IL 60008                     Telephone: (305) 944-9100
 Telephone: (847) 368-1500
 By: /s/ Ryan M. Kelly                         By: /s/ Sheldon Zipkin (with permission)
 Ryan M. Kelly, Esq. – FL Bar: 90110           Sheldon Zipkin, Esq. – FL Bar: 313300
 rkelly@andersonwanca.com                      sheldonzipkin@gmail.com

 Counsel for Plaintiff                         Counsel for Defendant
Case 0:17-cv-60731-KAM Document 14 Entered on FLSD Docket 11/19/2018 Page 2 of 2



                                  CERTIFICATE OF SERVICE

        I hereby certify that on November 19, 2018, I electronically filed the foregoing with the
 Clerk of the Court using the CM/ECF system which will send notification of such filing to all
 attorneys of record.

                                                      s/ Ryan M. Kelly




                                                  2
